United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2455
                                   ___________

Michael T. Manuel,                      *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Claude Kirk; Tim Shockley; Reed         * Western District of Missouri.
Very; James Killion; John Doe; Mike *
Taggart; Bryan Goeke; J. C. Steel,      *      [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: November 26, 2004
                                Filed: November 30, 2003
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Michael T. Manuel appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action claiming defendant prison personnel violated his Eighth and Fourteenth
Amendment rights by placing him in administrative segregation for a rule violation


      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
without following proper procedures, denying him due process in handling his prison
grievances, raising his custody level, and transferring him to a more secure facility.
Having carefully reviewed the record, we grant leave to proceed in forma pauperis,
and we conclude dismissal was proper for the reasons the district court stated. See
Sandin v. Conner, 515 U.S. 472, 483-86 (1995) (only liberty interest in prison is
freedom from restraint which creates atypical and significant hardship, and
administrative segregation, in itself, is neither); Phillips v. Norris, 320 F.3d 844, 847
(8th Cir. 2003) (no liberty interest in having prison officials follow prison
regulations); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (no
liberty interest in having prison officials process grievances according to grievance
procedures); see also Montanye v. Haymes, 427 U.S. 236, 242 (1976) (Due Process
Clause does not require any hearing in connection with transfers to another prison);
Carney v. Houston, 33 F.3d 893, 894 (8th Cir. 1994) (per curiam) (no liberty interest
in particular prison classification); Phillips, 320 F.3d at 848 (Eighth Amendment
violation requires showing that defendants inflicted pain unnecessarily and wantonly,
caused deprivation denying minimal civilized measure of life’s necessities, were
deliberately indifferent to health and safety, and acted maliciously to cause harm).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-